Citation Nr: 9905649	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  91-46 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and had additional service from September 2, 
1971 to October 27, 1971.  

The veteran appealed from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied his application to reopen a claim that 
had previously been denied for service connection for an 
acquired psychiatric disorder, to include schizophrenia.  The 
Board of Veterans' Appeals (Board) determined in September 
1993 that he had submitted new and material evidence to 
reopen his claim.  The Board proceeded to remand the case to 
the RO for additional development.  After the development 
requested was completed, the RO continued to deny the claim 
and the case was returned to the Board.  The Board issued a 
decision in January 1995 denying service connection, and the 
veteran appealed to the United States Court of Veterans 
Appeals (Court).

In August 1996, while the case was pending at the Court, 
counsel for VA filed a motion requesting that the Court 
vacate the Board's decision and remand the case for further 
development and readjudication.  The motion was not opposed 
by the veteran or his representative.  The Court issued an 
order in September 1996 granting the motion.  The case was 
thereafter returned to the Board for compliance with the 
directives that were specified.  The Board, in turn, remanded 
the case to the RO in April 1997.  In April 1998, the Board 
again remanded the case to the RO.  The RO has since 
continued to deny the claim, and the case has been returned 
to the Board.


REMAND

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  
In light of the foregoing, this case must be remanded again 
for the actions set forth below.  

As noted, in April 1998, the Board most recently remanded the 
case to the RO.  As pointed out by the Board at that time, 
the August 1996 motion for remand focused, to a great degree, 
on deficiencies identified in a March 1994 VA psychiatric 
opinion, which had been relied on heavily by the Board in 
denying the veteran's claim in January 1995.  The Board's 
April 1997 remand was designed to rectify those defects.  In 
particular, the March 1994 psychiatrist was to re-review the 
veteran's claims file and render a revised opinion, taking 
into consideration all pertinent medical evidence on file.  
The Board noted that the RO had not fully complied with all 
of the directives that were requested when the Board remanded 
the case in April 1998.  Specifically, although additional 
medical records and other evidence that was requested was 
obtained, the claims file was not reviewed by the March 1994 
examining physician.  Another VA psychiatrist who was 
designated to examine the veteran in August 1997 did not 
consider or discuss records of relevant treatment that the 
veteran has received for psychiatric illness during the years 
since he was in the military, including at a private hospital 
in Jacksonville, Florida (Jackson Memorial Hospital) from 
1971 to 1973 and at a VA medical center in October 1972.  
Those were the years immediately subsequent to the veteran's 
discharge from the military.  As noted by the Board, the 
August 1997 examining VA psychiatrist concluded that the 
veteran's schizophrenia was not related to his service in the 
military, but in rendering that opinion, the examiner relied 
virtually entirely on statements and a history that was 
recounted by the veteran himself while being examined, 
instead of on medical records that would have documented his 
history of psychiatric pathology and allowed for a more 
informed decision.  A diagnosis is only as good as the 
history and information on which it is predicated.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Also, the Board noted that 
the VA psychiatrist who examined the veteran did not comment 
on whether his schizophrenia represents a "maturation" of 
any psychiatric disorder that was diagnosed during 1972 or 
1973, and the role, if any, that his use of drugs may have 
played in the development of schizophrenia.  

In light of the foregoing, the Board requested that the RO 
have the VA psychiatrist who examined the veteran in March 
1994 as well as the VA psychiatrist who examined the veteran 
in August 1997 submit supplemental reports of their 
examinations.  The Board requested that those supplemental 
reports address the following questions: (i) does the 
veteran's currently diagnosed schizophrenia represent a 
"maturation" of any psychiatric disorder that was diagnosed 
during 1972 or 1973; and (ii) what, if any, role did the 
veteran's use of drugs play in the development of 
schizophrenia.  The Board indicated that the veteran's claims 
file be made available to these psychiatrists who must review 
all medical and other evidence that was relevant to the case, 
including the records of the treatment that the veteran 
received from 1971 to 1973 at a private psychiatric hospital 
in Jacksonville, Florida (Jackson Memorial Hospital), the 
records of the treatment that he received in October 1972 at 
a VA medical center, as well as any other evidence that may 
have a bearing on the issue of entitlement to service 
connection for schizophrenia.  The Board requested that the 
rationale underlying any conclusions or opinions that were 
expressed should be explained by the examiners, citing, if 
necessary, to specific evidence in the record.  The Board 
further indicated that if, for whatever reason, it was not 
possible to obtain supplemental reports from both of the VA 
psychiatrists indicated above, then the veteran should 
undergo further psychiatric evaluation in accordance with the 
directives that were specified in the Board's April 1997 
remand.

In compliance with the Board's remand, the VA examiner who 
conducted that March 1994 VA examination was requested to 
furnish a supplemental report, as outlined above.  The 
examiner provided a supplemental report; however, he 
indicated that he was unable to locate the private records 
dated from 1971 to 1973 from a private psychiatric hospital 
in Jacksonville, Florida.  The Board notes that these records 
are in fact contained in the claims file; however, due to the 
voluminous records in this case, it is understandable that 
the examiner might have had difficulty in locating all of the 
records.  Nevertheless, as the Board's remand specifically 
requested a review of these records in conjunction with the 
examiner's supplemental report, the Board currently finds 
that the examiner must specifically review these records and 
provide an addendum to his report.  

In addition, there is no indication that an attempt was made 
to obtain a supplemental report from the examiner who 
conducted the August 1997 VA examination.  

In light of the foregoing, the Board presently finds that 
this case again must be remanded for the actions specified in 
the Board's prior remand decisions.  Stegall.  In addition, 
since the veteran apparently receives regular treatment from 
the VA outpatient clinic in Fort Myers, Florida; from John F. 
Prater, D.O., P.A.; from the Ruth Copper Center for 
Behavioral Health Care; and from the Lee Mental Health Clinic 
in Fort Myers, Florida; these records should be requested 
prior to any further evaluation. 

Also, since there apparently has been difficulty by the 
examiners in locating one or both of the following medical 
records: the records of the treatment that the veteran 
received from 1971 to 1973 at a private psychiatric hospital 
in Jacksonville, Florida (Jackson Memorial Hospital) as well 
as the records of the treatment that he received in October 
1972 at a VA medical center, the Board has left the original 
copies of these records in place in the claims file, but has 
photocopied, both front and back, these records, for the sake 
of convenience, and placed them in a folder in the claims 
file directly above the veteran's representative's December 
1998 informal hearing presentation.  

The law requires full compliance with all orders in this 
remand.  Stegall.  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.  Accordingly, this matter is 
Remanded for the following action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the VA outpatient clinic in 
Fort Myers, Florida.  

2.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from John 
F. Prater, D.O., P.A.  These records 
should be associated with the claims 
file.  

3.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from the 
Ruth Copper Center for Behavioral Health 
Care.  These records should be associated 
with the claims file.  

4.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from the 
Lee Mental Health Clinic in Fort Myers, 
Florida.  These records should be 
associated with the claims file.  

5.  To the extent possible, the RO should 
have the VA psychiatrist who examined the 
veteran in March 1994 submit an addendum 
to his May 1998 supplemental report in 
light of all of the evidence of record to 
include evidence added pursuant to this 
REMAND as well as the medical records 
documenting treatment of the veteran at 
the Jackson Memorial Hospital from 1971 
to 1973, as contained in the 
aforementioned folder above the December 
1998 informal hearing presentation.  In 
light of all of the evidence of record, 
the examiner should again provide his 
opinion regarding the following 2 
questions:

(i) does the veteran's currently 
diagnosed schizophrenia represent a 
"maturation" of any psychiatric 
disorder that was diagnosed during 1972 
or 1973?

(ii) what, if any, role did the veteran's 
use of drugs play in the development of 
schizophrenia?

In addition, the VA psychiatrist who 
examined the veteran in August 1997 
should be requested to submit a 
supplemental report of the August 1997 
examination. The supplemental reports 
must address the following questions:

(i) does the veteran's currently 
diagnosed schizophrenia represent a 
"maturation" of any psychiatric 
disorder that was diagnosed during 1972 
or 1973?

(ii) what, if any, role did the veteran's 
use of drugs play in the development of 
schizophrenia? 

The claims file must be made available to 
these examiners who must review all 
medical and other evidence that is 
relevant to the case, including all of 
the evidence of record added pursuant to 
this REMAND as well as the October 1996 
statement from Dr. John F. Prater, the 
medical records documenting treatment of 
the veteran at the Jackson Memorial 
Hospital from 1971 to 1973,  and the 
October 1972 record of the VA medical 
center, as contained in the folder above 
the December 1998 informal hearing 
presentation.  The rationale underlying 
any conclusions or opinions that are 
expressed by the examiners should be 
explained, citing, if necessary, to 
specific evidence in the record.

If, for whatever reason, it is not 
possible to obtain supplemental reports 
from both of the VA psychiatrists 
indicated above, then the veteran should 
undergo further psychiatric evaluation in 
accordance with the directives that were 
specified in the Board's April 1997 
remand.  Specifically, a VA psychiatric 
examination should be given the 
opportunity to review the claims file.  
The review must take into account all of 
the pertinent medical and other 
documentary evidence on file, from both 
service and since, including the records 
of the treatment that the veteran 
received from 1971 to 1973 at the private 
psychiatric hospital in Jacksonville, 
Florida (Jackson Memorial Hospital), the 
records of the treatment that he received 
in October 1972 at a VA medical center, 
the October 1996 statement from Dr. John 
F. Prater, psychiatrist, as well as any 
other evidence that is obtained as a 
result of the development now being 
requested.  It is especially important 
that the VA psychiatrist charged with 
reviewing the claims file state as 
clearly as possible his/her impressions, 
including those concerning the following 
questions, as cited above: (i) does the 
veteran's currently diagnosed 
schizophrenia represent a "maturation" 
of any psychiatric disorder that was 
diagnosed during 1972 or 1973 and; (ii) 
what, if any, role did the veteran's use 
of drugs play in the development of 
schizophrenia?  The bases for any 
conclusions made, or opinions expressed, 
should be explained in sufficient detail, 
citing, if necessary, to specific 
evidence in the record.

6.  The RO should review all medical 
reports that are obtained to ensure that 
each addresses all of the issues and 
concerns that were noted by the Court 
when it adopted the August 1996 motion.  
If a report does not contain information 
that is critical to resolving this case, 
then it should be returned as inadequate 
and any necessary additional information 
included.  38 C.F.R. § 4.2.

7.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for an acquired 
psychiatric disorder, including 
schizophrenia..  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until he 
receives further notice.  The Board expresses no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case pending completion of the requested 
action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 9 -


